Exhibit 10.10

NON-QUALIFIED PERFORMANCE-BASED

STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:    Heather Campion Type of Stock:    Voting Common Stock No.
of Option Shares:    59,404 Option Exercise Price per Share:    $13.93 Grant
Date:    December 29, 2010 Expiration Date:    December 29, 2020

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Northeast Bancorp (the “Company”)
hereby grants to the Optionee named above an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Voting Common Stock of the Company specified above at the
Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”).

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable upon satisfaction of the performance goals set forth below.

(a) Performance Conditions. This Stock Option shall be exercisable with respect
to the number of Option Shares set forth below upon the date as of which both of
the following conditions have been satisfied: (i) during the Time Period set
forth below, the closing price of the Stock exceeds the applicable Hurdle Price
for at least 50 of the previous 75 consecutive trading days (such 50th day, the
“Determination Date”) and (ii) the most recent annual assessment completed prior
to the applicable Determination Date (or, if the most recent annual assessment
completed prior to such Determination Date fails to satisfy the following
condition, the first annual assessment completed after the Determination Date
that satisfies such condition) of the Company’s internal controls, conducted
using criteria established in Internal Control – Integrated Framework issued by
the Committee of Sponsoring Organizations of the Treadway Commission, concluded
that the Company maintained effective internal control over



--------------------------------------------------------------------------------

financial reporting, and, if applicable, the attestation report of the Company’s
registered public accounting firm regarding internal controls over financial
reporting verified such conclusion.

 

Incremental
No. of
Option
Shares

  

Performance Conditions

    

Time Period

   Hurdle Price   19,801    Prior to the 5th anniversary of the Grant Date    $
27.86       Between the 5th and 6th anniversaries of the Grant Date    $ 31.34
      Between the 6th and 7th anniversaries of the Grant Date    $ 34.83   
19,801    Prior to the 6th anniversary of the Grant Date    $ 31.34      
Between the 6th and 7th anniversaries of the Grant Date    $ 34.83    19,802   
Prior to the 7th anniversary of the Grant Date    $ 34.83   

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

(b) Termination of Unexercisable Stock Option. Any portion of this Stock Option
that is not exercisable as of the seventh anniversary of the Grant Date shall
terminate immediately and be of no further force or effect.

(c) Sale Event. Upon a Sale Event, this Stock Option shall become exercisable in
accordance with the exercisability schedule set forth above to the extent the
Sale Price (as defined in Section 1 of the Plan) exceeds the applicable Hurdle
Price. Notwithstanding the foregoing, in the event the Sale Event is a stock
transaction such that the then-existing investors of the Company have a
continuing interest in the acquiring company, the parties will use good faith
efforts to provide the same economics to the Optionee with respect to this Stock
Option.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that

 

2



--------------------------------------------------------------------------------

have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable
upon exercise by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; or (v) a combination of (i),
(ii), (iii) and (iv) above. Payment instruments will be received subject to
collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

 

3



--------------------------------------------------------------------------------

3. Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the exercisability of this
Stock Option may be accelerated and the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below. The
Administrator’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.

(a) Termination Due to Death or Disability. If the Optionee’s employment
terminates by reason of the Optionee’s death or disability (as determined by the
Administrator) and such death or disability occurs (i) after the first
anniversary of the Grant Date and on or prior to the second anniversary of the
Grant Date, 20 percent of this Stock Option shall become exercisable as of the
date of such death or disability, (ii) after the second anniversary of the Grant
Date and on or before the third anniversary of the Grant Date, 40 percent of
this Stock Option shall become exercisable as of the date of such death or
disability or (iii) after the third anniversary of the Grant Date, 100% of this
Stock Option shall become exercisable as of the date of such death or
disability. Such Stock Option may thereafter be exercised by the Optionee or the
Optionee’s legal representative or legatee (as applicable) until the Expiration
Date.

(b) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date, whether or not
exercisable, shall terminate immediately and be of no further force and effect.
For purposes hereof, “Cause” shall have the meaning ascribed to such term in the
Employment Agreement by and between the Company and the Optionee.

(c) Termination without Cause or for Good Reason. If the Company terminates the
Optionee’s employment without Cause or the Optionee resigns for Good Reason and
such termination or resignation occurs (i) prior to the third anniversary of the
Grant Date, this Stock Option shall become exercisable as of the date of such
termination or resignation with respect to one-third of the total number of
Option Shares subject to this Stock Option, and this Stock Option may become
exercisable with respect to such additional number of Option Shares that become
exercisable (notwithstanding such termination or resignation) during the
twelve-month period following the date of termination or resignation (the
“Additional Vesting Period”), or (ii) following the third anniversary of the
Grant Date, this Stock Option shall become exercisable with respect to the
number of Option Shares that become exercisable (notwithstanding such
termination or resignation) during the lesser of (x) the Additional Vesting
Period and (y) the seven-year period from the Grant Date. Such Stock Option may
be exercised, to the extent exercisable after expiration of the Additional
Vesting Period (or the seven-year period from the Grant Date, if applicable),
until the Expiration Date. Any portion of this Stock Option that is not
exercisable after expiration of the Additional Vesting Period (or the seven-year
period from the Grant Date, if applicable) shall terminate immediately and be of
no further force or effect. For purposes hereof, “Good Reason” shall have the
meaning ascribed to such term in the Employment Agreement by and between the
Company and the Optionee.

(d) Voluntary Termination. If the Optionee resigns other than for Good Reason,
any portion of this Stock Option that is exercisable on the date of termination
may be exercised until the Expiration Date.

 

4



--------------------------------------------------------------------------------

4. Company’s Right of Repurchase.

(a) Right of Repurchase. The Company shall have the right (the “Repurchase
Right”) upon the occurrence of any of the events specified in Section 4(b) below
(the “Repurchase Event”) to repurchase from the Optionee (or any Permitted
Transferee) some or all (as determined by the Company) of the exercisable
portion of this Stock Option in accordance with the terms hereof at the purchase
price specified below. The Repurchase Right may be exercised by the Company
within 12 months following the date of the Repurchase Event. The Repurchase
Right shall be exercised by the Company by giving the Optionee or any Permitted
Transferee written notice on or before the last day of the Repurchase Period of
its intention to exercise the Repurchase Right, and, together with such notice,
tendering to the Optionee or any Permitted Transferee an amount equal to the
difference between the Exercise Price per share and the fair market value per
share of the underlying shares, multiplied by the number of shares subject to
the Stock Option being repurchased (the “Repurchase Price”). The Repurchase
Price shall be paid in cash; provided, however, that upon a good faith
determination that a cash payment would cause material adverse regulatory
consequences, the Company may pay the Repurchase Price with a promissory note
that is repaid over a period of time not to exceed two years, with interest
equal to the “Prime Rate” determined as of the date the Repurchase Right is
exercised. The Repurchase Right shall terminate three years following the Grant
Date.

(b) Company’s Right to Exercise Repurchase Right. The Company shall have the
Repurchase Right in the event that the Optionee resigns for any reason, other
than for Good Reason, death or disability.

(c) Determination of Fair Market Value. The fair market value of the shares
shall be, for purposes of this Section 4, the average closing price of the Stock
for the thirty trading days preceding the date the Board elects to exercise its
repurchase rights in connection with a Repurchase Event.

5. Restriction on Sale of Issued Shares. None of the shares acquired upon
exercise of this Stock Option may be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered, until
the earlier of (i) three years following the exercisability of this Stock Option
with respect to such shares or (ii) the sale of at least 50% of the Stock of the
Company to an unrelated person or entity in a single transaction.
Notwithstanding the foregoing, nothing contained in this Section 5(a) shall
prohibit the Optionee from selling and/or otherwise disposing of the shares
resulting from exercise of the Stock Option in order to satisfy the payment of
the aggregate exercise price or any Federal, state or local taxes incurred on
account of the exercise of the Stock Option. This Section 5(a) will terminate
and be of no further force or effect upon the earliest to occur of (i) a
termination of Optionee’s employment by the Company without Cause or by the
Optionee for Good Reason, (ii) a termination of Optionee’s employment due to
death or disability or (iii) a termination of Optionee’s employment by the
Optionee for any reason following the expiration of the initial three-year term
of the employment agreement between the Company and the Optionee.

6. Recoupment Policy. The Optionee acknowledges and agrees that this Stock
Option shall be subject to cancellation, and any Shares issued upon exercise of
this Stock Option shall be subject to repurchase at cost, in each case at the
discretion of the Board and to the extent

 

5



--------------------------------------------------------------------------------

permitted by applicable law, if (i) the Board determines that gross negligence,
intentional misconduct or fraud by the Optionee caused or was a significant
contributing factor to a materially adverse restatement of the Company’s
financial statements and (ii) the vesting of such Stock Option was calculated or
contingent upon the achievement of financial or operating results that were
affected by the restatement and the vesting of such Stock Option would have been
less had the financial statements been correct.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

8. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

9. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Optionee may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by authorizing the Company to withhold from shares of Stock to be issued a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.

10. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

6



--------------------------------------------------------------------------------

 

NORTHEAST BANCORP By:   /s/    Robert Glauber   Name: Robert Glauber   Title:
Chairman of the Board of Directors

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:   December 29, 2010       /s/    Heather Campion         Optionee’s
Signature         Optionee’s name and address:

 

7